 

Tonix Pharmaceuticals Holding Corp.
509 Madison Avenue, Suite 306

New York, NY 10022

 

Gentlemen:

 

The undersigned (the “Investor”) hereby confirms its agreement with Tonix
Pharmaceuticals Holding Corp., a Nevada corporation (the “Company”), as follows:

 

1.          This Subscription Agreement, including the Terms and Conditions For
Purchase of Shares attached hereto as Annex I (collectively, (this “Agreement”)
is made as of the date set forth below between the Company and the Investor.

 

2.          The Company has authorized the sale and issuance to certain
investors of up to an aggregate of 657,000 authorized and unissued shares (the
“Shares”) of its common stock, par value $0.001 per share (the “Common Stock”).
Each Investor will receive Shares at an offering price of $11.90 per Share (the
“Purchase Price”).

 

3.          The offering and sale of the Shares (the “Offering”) are being made
pursuant to (1) an effective Registration Statement on Form S-3, File No.
333-192541 (the “Registration Statement”) filed by the Company with the
Securities and Exchange Commission (the “Commission”) (including the prospectus
contained therein (the “Base Prospectus”), (2) if applicable, certain “free
writing prospectuses” (as that term is defined in Rule 405 under the Securities
Act of 1933, as amended (the “Securities Act”)), that have been or will be filed
with the Commission and delivered to the Investor on or prior to the date hereof
(the “Issuer Free Writing Prospectus”), containing certain supplemental
information regarding the Shares, the terms of the Offering and the Company and
(3) a Prospectus Supplement (the “Prospectus Supplement” and together with the
Base Prospectus, the “Prospectus”) containing certain supplemental
information regarding the Shares and terms of the Offering that has been or will
be filed with the Commission and delivered to the Investor (or made available to
the Investor by the filing by the Company of an electronic version thereof with
the Commission).

 

4.          The Company and the Investor agree that at the Closing (as defined
in Section 3.1 of Annex I), the Investor will purchase from the Company and the
Company will issue and sell to the Investor the Shares set forth below for the
aggregate Purchase Price set forth below. The Shares shall be purchased pursuant
to the Terms and Conditions for Purchase of Shares attached hereto as Annex I
and incorporated herein by this reference as if fully set forth herein. The
Investor acknowledges that the Offering is not being underwritten by the
placement agent (the “Placement Agent”) named in the Prospectus Supplement and
that there is no minimum offering amount.

 

5.          The manner of settlement of the Shares purchased by the Investor
shall be determined by such Investor as follows (check one):

 

 

 

 

 

[          ] A.  [____]           A.         Delivery by crediting the account
of the Investor’s prime broker (as specified by such Investor on Exhibit A
annexed hereto) with the Depository Trust Company (“DTC”) through its
Deposit/Withdrawal At Custodian (“DWAC”) system, whereby Investor’s prime broker
shall initiate a DWAC transaction on the Closing Date using its DTC participant
identification number, and released by VStock Transfer, LLC, the Company’s
transfer agent (the “Transfer Agent”), at the Company’s direction. NO LATER THAN
ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND
THE COMPANY, THE INVESTOR SHALL:

 

(I)    DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED
WITH THE SHARES ARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE TRANSFER AGENT
TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND

 

(II)   REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE SHARES BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING
ACCOUNT:

 

[To be separately provided to the Investor]

—OR—

 

[          ] B.  [____]            B.          Delivery versus payment (“DVP”)
through DTC (i.e., on the Closing Date, the Company shall issue Shares
registered in the Investor’s name and address as set forth below and released by
the Transfer Agent directly to the account(s) at Roth Capital Partners, LLC
(“Roth”) identified by the Investor; upon receipt of such Shares, Roth shall
promptly electronically deliver such Shares to the Investor, and simultaneously
therewith payment shall be made by Roth by wire transfer to the Company). NO
LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE
INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

 

(I)    NOTIFY ROTH OF THE ACCOUNT OR ACCOUNTS AT ROTH TO BE CREDITED WITH THE
SHARES BEING PURCHASED BY SUCH INVESTOR, AND

 

(II)   CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT ROTH TO BE CREDITED WITH THE
SHARES BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE EQUAL TO THE
AGGREGATE PURCHASE PRICE FOR THE SHARES BEING PURCHASED BY THE INVESTOR.

 

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER. IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE SHARES OR DOES NOT MAKE PROPER
ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES MAY NOT BE DELIVERED
AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE CLOSING
ALTOGETHER.

 

 

 

 

6.          The Investor represents that, except as set forth below, (a) it has
had no position, office or other material relationship within the past three
years with the Company or persons known to it to be affiliates of the Company,
(b) it is not a member of the Financial Industry Regulatory Authority, Inc.
(“FINRA”) or an Associated Person (as such term is defined under the FINRA’s
NASD Membership and Registration Rules Section 1011) as of the Closing, and
(c) neither the Investor nor any group of Investors (as identified in a public
filing made with the Commission) of which the Investor is a part in connection
with the Offering, acquired, or obtained the right to acquire, 20% or more of
the Common Stock (or securities convertible into or exercisable for Common
Stock) or the voting power of the Company on a post-transaction basis.
Exceptions:

 

 

 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

 

7.          The Investor represents that it has received (or otherwise had made
available to it by the filing by the Company of an electronic version thereof
with the Commission) the Base Prospectus, dated January 8, 2014, which is a part
of the Company’s Registration Statement, the documents incorporated by reference
therein and any free writing prospectus (collectively, the “Disclosure
Package”), prior to or in connection with the receipt of this Agreement. The
Investor acknowledges that, prior to the delivery of this Agreement to the
Company, the Investor will receive certain additional information regarding the
Offering, including pricing information (the “Offering Information”). Such
information may be provided to the Investor by any means permitted under the
Securities Act, including the Prospectus Supplement, a free writing prospectus
and oral communications.

 

8.          No offer by the Investor to buy Shares will be accepted and no part
of the Purchase Price will be delivered to the Company until the Investor has
received the Offering Information and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Company (or Roth on behalf of the Company) sending (orally, in writing or by
electronic mail) notice of its acceptance of such offer. An indication
of interest will involve no obligation or commitment of any kind until the
Investor has been delivered the Offering Information and this Agreement is
accepted and countersigned by or on behalf of the Company.

 

9.          The Company acknowledges that the only material, non-public
information relating to the Company or its subsidiaries that the Company, its
employees or agents has provided to the Investor in connection with the Offering
prior to the date hereof is the existence of the Offering.

 

 

 

 

Number of Shares:                                   

 

Purchase Price per Share: $11.90            

 

Aggregate Purchase Price: $                   

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

Dated as of: July 11, 2014

 

      INVESTOR       By:  



  Print Name:  



  Title:  



  Address:        

 

Agreed and Accepted
this 11th day of July, 2014:

 

TONIX PHARMACEUTICALS HOLDING CORP.

 

By: /s/ Leland Gershell   Name: Leland Gershell   Title: Chief Financial Officer
 

 

 

 

 

annex I

TERMS AND CONDITIONS FOR PURCHASE OF SHARES

 

1.     Authorization and Sale of the Shares. Subject to the terms and conditions
of this Agreement, the Company has authorized the sale of the Shares.

 

2.     Agreement to Sell and Purchase the Shares; Placement Agent.

 

2.1     At the Closing (as defined in Section 3.1), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of Shares set forth on the last page of
the Agreement to which these Terms and Conditions for Purchase of Shares are
attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.

 

2.2     The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Shares to them. The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Agreement and the Subscription Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements.”

 

2.3     Investor acknowledges that the Company has agreed to pay Roth Capital
Partners, LLC (the “Placement Agent”) a fee (the “Placement Fee”) and to
reimburse the Placement Agent for certain expenses in respect of the sale of the
Shares to the Investor.

 

2.4     The Company has entered into a Placement Agent Agreement, dated the date
hereof, (the “Placement Agreement”), with the Placement Agent that contains
certain representations, warranties, covenants and agreements of the Company.
The Company agrees that such representations, warranties, covenants and
agreements may be relied upon by the Investor, which shall be a third
party beneficiary thereof. The Company confirms that neither it nor any other
Person acting on its behalf has provided the Investor or their agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, nonpublic information, except as will be disclosed in the
Prospectus and/or in the Company’s Form 8-K to be filed with the Commission in
connection with the Offering. The Company understands and confirms that the
Investor will rely on the foregoing representations in effecting transactions in
securities of the Company.

 

3.    Closings and Delivery of the Shares and Funds.

 

3.1     Closing. The completion of the purchase and sale of the Shares (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company and the Placement Agent, and of which the Investors will be
notified in advance by the Placement Agent, in accordance with Rule 15c6-l
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). At the Closing, (a) the Company shall cause the Transfer Agent to deliver
to the Investor the number of Shares purchased by the Investor as set forth on
the Signature Page registered in the name of the Investor or, if so indicated on
the Investor Questionnaire attached hereto as Exhibit A, in the name of a
nominee designated by the Investor and (b) the aggregate purchase price for the
Shares being purchased by the Investor will be delivered by or on behalf of the
Investor to the Company.

 

 

 

 

3.2     Conditions to the Obligations of the Parties.

 

(a)          Conditions to the Company’s Obligations. The Company’s obligation
to issue and sell the Shares to the Investor shall be subject to: (i)
the receipt by the Company of the purchase price for the Shares being purchased
hereunder as set forth on the Signature Page and (ii) the accuracy of the
representations and warranties made by the Investor and the fulfillment of those
undertakings of the Investor to be fulfilled prior to the Closing Date.

 

(b)          Conditions to the Investor’s Obligations. The Investor’s obligation
to purchase the Shares will be subject to the accuracy of the representations
and warranties made by the Company and the fulfillment of those undertakings of
the Company to be fulfilled prior to the Closing Date, including without
limitation, those contained in the Placement Agreement, and to the condition
that the Placement Agent shall not have: (a) terminated the Placement Agreement
pursuant to the terms thereof or (b) determined that the conditions to the
closing in the Placement Agreement have not been satisfied. The Investor’s
obligations are expressly not conditioned on the purchase by any or all of the
Other Investors of the Shares that they have agreed to purchase from the
Company. The Investor understands and agrees that, in the event that the
Placement Agent in its sole discretion determines that the conditions to closing
in the Placement Agreement have not been satisfied or if the Placement Agreement
may be terminated for any other reason permitted by such Placement Agreement,
then the Placement Agent may, but shall not be obligated to, terminate such
Agreement, which shall have the effect of terminating this Subscription
Agreement pursuant to Section 14 below.

 

3.3     Delivery of Funds.

 

(a)    DWAC Delivery. If the Investor elects to settle the Shares purchased by
such Investor through DTC’s Deposit/Withdrawal at Custodian (“DWAC”) delivery
system, no later than one (1) business day after the execution of this Agreement
by the Investor and the Company, the Investor shall remit by wire transfer the
amount of funds equal to the aggregate purchase price for the Shares being
purchased by the Investor to the following account designated by the Company:

 

[To be separately provided to the Investor]

 

(b)    Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
confirm that the account or accounts at the Placement Agent to be credited with
the Shares being purchased by the Investor have a minimum balance equal to the
aggregate purchase price for the Shares being purchased by the Investor.

 

 

 

 

3.4     Delivery of Shares.

 

(a)    DWAC Delivery. If the Investor elects to settle the Shares purchased by
such Investor through DTC’s DWAC delivery system, no later than one (1) business
day after the execution of this Agreement by the Investor and the Company, the
Investor shall direct the broker-dealer at which the account or accounts to be
credited with the Shares being purchased by such Investor are maintained, which
broker/dealer shall be a DTC participant, to set up a DWAC instructing the
Transfer Agent to credit such account or accounts with the Shares. Such DWAC
instruction shall indicate the settlement date for the deposit of the Shares,
which date shall be provided to the Investor by the Placement Agent. Upon the
closing of the Offering, the Company shall direct the Transfer Agent to credit
the Investor’s account or accounts with the Shares pursuant to the information
contained in the DWAC.

 

(b)    Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
notify the Placement Agent of the account or accounts at the Placement Agent to
be credited with the Shares being purchased by such Investor. On the Closing
Date, the Company shall deliver the Shares to the Investor through DTC directly
to the account(s) at the Placement Agent identified by Investor. Upon receipt of
such Shares, the Placement Agent shall promptly electronically deliver such
Shares to the Investor, and simultaneously therewith payment shall be made by
the Placement Agent by wire transfer to the Company.

 

4.     Representations, Warranties and Covenants of the Investor.

 

The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agent that:

 

4.1     The Investor (a) is knowledgeable, sophisticated and experienced in
making, and is qualified to make decisions with respect to, investments in
securities presenting an investment decision like that involved in the purchase
of the Shares, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the
Closing Date and (c) in connection with its decision to purchase the Shares set
forth on the Signature Page, has received and is relying only upon the
Disclosure Package and the documents incorporated by reference therein and the
Offering Information.

 

4.2      (a) No action has been or will be taken in any jurisdiction outside the
United States by the Company or the Placement Agent that would permit an
offering of the Shares, or possession or distribution of offering materials in
connection with the issue of the Shares in any jurisdiction outside the United
States where action for that purpose is required, (b) if the Investor is outside
the United States, it will comply with all applicable laws and regulations in
each foreign jurisdiction in which it purchases, offers, sells or delivers
Shares or has in its possession or distributes any offering material, in all
cases at its own expense and (c) the Placement Agent is not authorized to make
and has not made any representation, disclosure or use of any information in
connection with the issue, placement, purchase and sale of the Shares, except as
set forth or incorporated by reference in the Base Prospectus, the Prospectus
Supplement or any free writing prospectus.

 

 

 

 

4.3     (a) The Investor has full right, power, authority and capacity to enter
into this Agreement and to consummate the transactions contemplated hereby and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation).

 

4.4     The Investor understands that nothing in this Agreement, the Prospectus,
the Disclosure Package, the Offering Information or any other materials
presented to the Investor in connection with the purchase and sale of the Shares
constitutes legal, tax or investment advice. The Investor has consulted such
legal, tax and investment advisors and made such investigation as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of Shares.

 

4.5     The Investor will maintain the confidentiality of all information
acquired as a result of the transactions contemplated hereby prior to the public
disclosure of that information by the Company in accordance with Section 13 of
this Annex.

 

4.6     Since the time at which the Placement Agent first contacted such
Investor about the Offering, the Investor has not disclosed any information
regarding the Offering to any third parties (other than its legal, accounting
and other advisors) and has not engaged in any purchases or sales of the
securities of the Company (including, without limitation, any Short Sales (as
defined herein) involving the Company’s securities). The Investor covenants that
it will not engage in any purchases or sales of the securities of the Company
(including Short Sales) prior to the time that the transactions contemplated by
this Agreement are publicly disclosed. The Investor agrees that it will not use
any of the Shares acquired pursuant to this Agreement to cover any short
position in the Common Stock if doing so would be in violation of applicable
securities laws. For purposes hereof, “Short Sales” include, without limitation,
all “short sales” as defined in Rule 200 promulgated under Regulation SHO under
the Exchange Act, whether or not against the box, and all types of direct and
indirect stock pledges, forward sales contracts, options, puts, calls, short
sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-U.S. broker dealers or foreign
regulated brokers.

 

5.    Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Shares being
purchased and the payment therefor. The Placement Agent shall be a third party
beneficiary with respect to the representations, warranties and agreements of
the Investor in Section 4 hereof.

 

 

 

 

6.     Notices. All notices, requests, consents and other communications
hereunder will be in writing, will be mailed (a) if within the domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
from outside the United States, by International Federal Express or facsimile,
and will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed, (iii)
if delivered by International Federal Express, two business days after so mailed
and (iv) if delivered by facsimile, upon electronic confirmation of receipt and
will be delivered and addressed as follows:

 

(a)if to the Company, to:

 

Tonix Pharmaceuticals Holding Corp.

509 Madison Avenue, Suite 306

New York, NY 10022

Attention: Chief Financial Officer
Fax: (212) 923-5700



with a copy (which shall not constitute notice) to:

 

Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Flr.

New York, New York 10006

Attention: Marc J. Ross, Esq.

Fax: (212) 930-9725

 

(b)          if to the Investor, at its address on the Signature Page hereto, or
at such other address or addresses as may have been furnished to the Company in
writing.

 

7.     Changes. This Agreement may not be modified or amended except pursuant to
an instrument in writing signed by the Company and the Investor.

 

8.     Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and will not be deemed to be
part of this Agreement.

 

9.     Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

 

10.   Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

 

11.   Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties. The Company and the Investor acknowledge and agree that the
Company shall deliver its counterpart to the Investor along with the Prospectus
Supplement (or the filing by the Company of an electronic version thereof
with the Commission).

 

 

 

 

12.   Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s signed counterpart to this Agreement,
together with the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of the Shares to such Investor.

 

13.   Press Release; 8-K Filing. The Company and the Investor agree that the
Company shall (a) prior to the opening of the financial markets in New York City
on July 11, 2014 issue a press release announcing the Offering and disclosing
all material information regarding the Offering and (b) as promptly as
practicable on July 11, 2014 file a current report on Form 8-K with the
Securities and Exchange Commission including, but not limited to, a form of this
Agreement as an exhibit thereto (the “8-K”). Effective upon the filing of the
8-K, the Company acknowledges and agrees that any and all confidentiality and
similar obligations under any agreement, whether written or oral, between the
Company, any of its subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and the Investor or any of its
affiliates, on the other hand, shall terminate. From and after the filing of the
8-K with the SEC, the Investor shall not be deemed to be in possession of any
material, nonpublic information received from the Company, any of its
subsidiaries or any of their respective officers, directors, employees or
agents.

 

14.   Termination. In the event that the Placement Agreement is terminated by
the Placement Agent pursuant to the terms thereof, this Agreement shall
terminate without any further action on the part of the parties hereto.

 

15.   Assignability of Agreement. The Agreement and the Investor’s rights,
obligations and interest under the Agreement, including the Terms and Conditions
for Purchase of Shares, are not transferable or assignable by the Investor.

 

 

 

 

EXHIBIT A

TONIX PHARMACEUTICALS HOLDING CORP.

INVESTOR QUESTIONNAIRE

 

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

 

1. The exact name that your Shares are to be registered in.  You may use a
nominee name if appropriate:             2. The relationship between the
Investor and the registered holder listed in response to item 1 above:          
  3. The mailing address of the registered holder listed in response to item 1
above:             4. The Social Security Number or Tax Identification Number of
the registered holder listed in the response to item 1 above:             5.
Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):             6. DTC Participant Number:
            7. Name of Account at DTC Participant being credited with the
Shares:             8. Account Number at DTC Participant being credited with the
Shares:    

 

 

 

